                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 1 of 14 Page ID #:732

                                                                                             NOTE: CHANGES MADE BY THE COURT

                                                      1 DYKEMA GOSSETT LLP
                                                        Derek S. Whitefiled (165731)
                                                      2 DWhitefield@dykema.com
                                                        Anum Amin (319662)
                                                      3 AAmin@dykema.com
                                                        333 South Grand Avenue, Suite 2100
                                                      4 Los Angeles, California 90071
                                                        Telephone: (213) 457-1800
                                                      5 Facsimile: (213) 457-1850
                                                      6 Attorneys for Defendant, FCA US LLC
                                                      7
                                                      8                      UNITED STATES DISTRICT COURT
                                                      9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                     10
                                                     11 EBTESAM IBRAHIM, MIKE ISSA,                 Case No. 2:19-cv-10744-MWF (PLAx)
                     LOS ANGELES, CALIFORNIA 90071




                                                        ANDREW ISSA,                                Hon. Michael W. Fitzgerald
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                                   Plaintiffs,
                                                     13                                             STIPULATED PROTECTIVE
                              SUITE 2100




                                                             v.                                     ORDER REGARDING
                                                     14                                             CONFIDENTIALITY AND
                                                        FIAT CHRYSLER AUTOMOBILES                   PRIVILEGED MATERIALS
                                                     15 (FCA); FCA US, LLC; BREED
                                                        TECHNOLOGIES, INC.; KEY
                                                     16 SAFETY SYSTEMS, INC.; JOYSON
                                                        SAFETY SYSTEMS, INC. AND
                                                     17 DOES 1 to 100, INCLUSIVE,                   Magistrate: Hon. Judge Paul L. Abrams
                                                                                                    Complaint Filed 9-30-2019
                                                     18              Defendants.                    FAC filed: 1-7-2020
                                                                                                    SAC filed: 6-29-2020
                                                     19
                                                     20       STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY

                                                     21        To expedite discovery, facilitate the prompt resolution of disputes over
                                                     22 confidentiality, and adequately protect material entitled to be kept confidential,
                                                     23
                                                        Plaintiffs EBTESAM IBRAHIM, MIKE ISSA, and ANDREW ISSA (collectively,
                                                     24
                                                     25 “Plaintiffs”) and Defendants FCA US, LLC, KEY SAFETY SYSTEMS, INC. D/B/A
                                                     26 JOYSON SAFETY SYSTEMS F/K/A BREED TECHNOLOGIES, INC., AUTOLIV
                                                     27
                                                        ASP, INC., and METHODE ELECTRONICS, INC. (collectively, “Defendants”) by
                                                     28

                                                                                                1
                                                                          STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 2 of 14 Page ID #:733




                                                      1 and through their respective counsels of record, stipulate to the following proposed
                                                      2
                                                          protective order, and respectfully request that the Court enter the parties’ stipulated
                                                      3
                                                          protective order as the Order of the Court.
                                                      4
                                                      5                         STIPULATED PROTECTIVE ORDER
                                                      6         The parties having stipulated to the entry of this Protective Order, and the Court
                                                      7
                                                          otherwise being advised;
                                                      8
                                                      9         IT IS ORDERED that the following provisions and conditions shall govern the
                                                     10 parties:
                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                               1.      Purposes and Limitations: Discovery in this action is likely to involve
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13 production of confidential, proprietary, or private information for which special
                              SUITE 2100




                                                     14 protection from public disclosure and from use for any purpose other than prosecuting
                                                     15
                                                        this litigation may be warranted. Accordingly, the parties hereby stipulate to and
                                                     16
                                                     17 petition the Court to enter the following Stipulated Protective Order. The parties
                                                     18 acknowledge that this Order does not confer blanket protections on all disclosures or
                                                     19
                                                        responses to discovery and that the protection it affords from public disclosure and
                                                     20
                                                     21 use extends only to the limited information or items that are entitled to confidential
                                                     22
                                                          treatment under the applicable legal principles. The parties further acknowledge, as
                                                     23
                                                          set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
                                                     24
                                                     25 them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                     26
                                                          procedures that must be followed and the standards that will be applied when a party
                                                     27
                                                          seeks permission from the court to file material under seal.
                                                     28

                                                                                                        2
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 3 of 14 Page ID #:734




                                                      1         2.     Good Cause Statement: This action is likely to involve trade secrets,
                                                      2
                                                          customer and pricing lists and other valuable research, development, commercial,
                                                      3
                                                          financial, technical and/or proprietary information for which special protection from
                                                      4
                                                      5 public disclosure and from use for any purpose other than prosecution of this action
                                                      6
                                                          is warranted. Such confidential and proprietary materials and information consist of,
                                                      7
                                                      8 among other things, confidential business or financial information, information
                                                      9 regarding confidential business practices, or other confidential research,
                                                     10
                                                          development, or commercial information (including information implicating privacy
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 rights of third parties), information otherwise generally unavailable to the public, or
                       333 SOUTH GRAND AVENUE




                                                     13 which may be privileged or otherwise protected from disclosure under state or federal
                              SUITE 2100




                                                     14
                                                          statutes, court rules, case decisions, or common law.
                                                     15
                                                     16         Accordingly, to expedite the flow of information, to facilitate the prompt

                                                     17 resolution of disputes over confidentiality of discovery materials, to adequately protect
                                                     18
                                                          information the parties are entitled to keep confidential, to ensure that the parties are
                                                     19
                                                     20 permitted reasonable necessary uses of such material in preparation for and in the
                                                     21 conduct of trial, to address their handling at the end of the litigation, and serve the ends
                                                     22
                                                          of justice, a protective order for such information is justified in this matter. It is the
                                                     23
                                                     24 intent of the parties that information will not be designated as confidential for tactical
                                                     25 reasons and that nothing be so designated without a good faith belief that it has been
                                                     26
                                                        maintained in a confidential, non-public manner, and there is good cause why it should
                                                     27
                                                     28 not be part of the public record of this case.

                                                                                                      3
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 4 of 14 Page ID #:735




                                                      1         3.      This Protective Order shall control the disclosure and dissemination of
                                                      2
                                                          documents and information. Any party to this case or any producing non-party,
                                                      3
                                                          shall have the right to designate as “Confidential” and subject to this Order any
                                                      4
                                                      5 information, document, or thing, or portion of any document or thing that contains:
                                                      6
                                                                     a) trade secrets, competitively sensitive, research, development, proprietary,
                                                      7
                                                      8                 technical, marketing, financial, sales or other confidential business

                                                      9                 information;
                                                     10
                                                                     b) private or confidential personal information;
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                                     c) information received in confidence from third parties; or
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13              d) a portion of a party’s response or producing non-party’s response that
                              SUITE 2100




                                                     14
                                                                        contains trade secret or other confidential, research, development or
                                                     15
                                                     16                 commercial information, or information otherwise considered confidential

                                                     17                 under applicable law by marking the material, in a manner that will not
                                                     18
                                                                        interfere with its legibility.
                                                     19
                                                     20         4.      The material will be marked “This document is subject to a Protective

                                                     21 Order in Ebtesam Ibrahim v. FCA US LLC.”
                                                     22
                                                                5.      In any deposition, if the deponent's testimony is deemed confidential, a
                                                     23
                                                     24 party will notify opposing counsel in writing of the page and line numbers of the
                                                     25 testimony deemed confidential within 30 days of receiving the deposition transcript.
                                                     26
                                                        Any testimony read from or directly referencing confidential documents is
                                                     27
                                                     28

                                                                                                         4
                                                                              STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 5 of 14 Page ID #:736




                                                      1 automatically deemed to be confidential, including any confidential documents that are
                                                      2
                                                          used as deposition exhibits.
                                                      3
                                                                6.     Any confidential information that a party or producing non-party provides
                                                      4
                                                      5 to another party may be disclosed only to that party and/or immediate employees of that
                                                      6
                                                          party’s trial counsel’s law firm, and other individuals legitimately assisting in the
                                                      7
                                                      8 preparation of this case for trial such as a party’s co-counsel, consultants, and experts.
                                                      9         7.     Any recipient of confidential information shall not disclose the
                                                     10
                                                          confidential information to any other person to whom disclosure is not authorized by
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 the terms of this Protective Order and shall not use such confidential information for
                       333 SOUTH GRAND AVENUE




                                                     13 purposes other than preparation of this action for trial. Any recipient of confidential
                              SUITE 2100




                                                     14
                                                          information shall exercise reasonable and appropriate care with regard to the storage,
                                                     15
                                                     16 custody, and/or use of confidential information in order to ensure that its confidential
                                                     17 nature is maintained. The provisions of this paragraph shall not apply to the Court
                                                     18
                                                          and its personnel.
                                                     19
                                                     20         8.     Any recipient of confidential information, by accepting its receipt, agrees

                                                     21 to be subject to the jurisdiction of this Court in connection with any proceeding or
                                                     22
                                                          hearing relating to the confidential information and/or this Protective Order, including,
                                                     23
                                                     24 but not limited to, any proceeding relating to the enforcement of this Protective Order.
                                                     25         9.     Any recipient of confidential information, prior to its receipt, shall be
                                                     26
                                                          furnished with a copy of this Protective Order, and shall execute the acknowledgment
                                                     27
                                                     28 letter attached as Exhibit A, certifying that the recipient will not disclose confidential

                                                                                                     5
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 6 of 14 Page ID #:737




                                                      1 information to any person to whom disclosure is not authorized by the terms of this
                                                      2
                                                          Protective Order, that the recipient will not use any confidential information in any way
                                                      3
                                                          whatsoever other than for purposes of this action, and that the recipient has read this
                                                      4
                                                      5 Protective Order and agrees to be bound by its terms.              The original of each
                                                      6
                                                          acknowledgement letter shall be maintained by counsel for that party and furnished to
                                                      7
                                                      8 counsel for the producing party or producing non-party upon the conclusion of this
                                                      9 litigation. The provisions of this paragraph shall not apply to the Court and its
                                                     10
                                                          personnel.
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                                10.    There shall be no reproduction or copying of confidential information
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13 except for those people authorized to receive information pursuant to this Protective
                              SUITE 2100




                                                     14
                                                          Order after execution of the acknowledgement letter.
                                                     15
                                                     16         11.    Parties filing documents designated as “Confidential” pursuant to the terms

                                                     17 of this agreement shall include with such filing, an application to file the documents—
                                                     18
                                                          or the confidential portions thereof—under seal (“Application”). Such Application must
                                                     19
                                                     20 demonstrate good cause for the under-seal filing. The Application shall be directed to
                                                     21 the judge to whom the filing is directed for a ruling on whether good cause for the under-
                                                     22
                                                          seal filing exists. Pending the ruling on the Application, the documents—or portions
                                                     23
                                                     24 thereof—subject to the sealing application shall be lodged under seal.
                                                     25         12.    Information designated as “Confidential” may be referred to by a party in
                                                     26
                                                          notices, motions, briefs, or any other pleadings, may be used in depositions, and may be
                                                     27
                                                     28 marked as deposition exhibits in this action. No such information shall be used,

                                                                                                     6
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 7 of 14 Page ID #:738




                                                      1 however, for any of these purposes unless it, or the portion where it is revealed, is
                                                      2
                                                          appropriately marked and protected from dissemination and, where filing is necessary,
                                                      3
                                                          filed with an Application to file under seal consistent with ¶ 11 of this agreement.
                                                      4
                                                      5         13.    The terms of this protective order do not extend beyond the
                                                      6
                                                          commencement of the trial. Any use of Confidential Information at trial and after the
                                                      7
                                                      8 conclusion of this action shall be governed by the orders of the trial judge. This Order
                                                      9 does not govern the use of Confidential Material at trial.
                                                     10
                                                                14.    All documents and copies of documents designated as Confidential shall
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 be returned to the producing party or producing non-party at the conclusion of this case.
                       333 SOUTH GRAND AVENUE




                                                     13 This paragraph shall require the return of the original materials produced, together with
                              SUITE 2100




                                                     14
                                                          all photocopies, duplicates, abstracts, or reproductions of such materials.
                                                     15
                                                     16         15.    The terms of this Protective Order do not preclude Defendants from

                                                     17 providing confidential and/or protected information and documents to the National
                                                     18
                                                          Highway Traffic Safety Administration (“NHTSA”), either voluntarily or in connection
                                                     19
                                                     20 with Defendants’ obligations under the National Traffic and Motor Vehicle Safety Act
                                                     21 of 1966 (“Safety Act”), 49 U.S.C. § 30101, et seq.
                                                     22
                                                                16.    In the event that a party disagrees with the producing party’s or producing
                                                     23
                                                     24 non-party’s designation of any item as Confidential and subject to this Protective Order,
                                                     25 that party shall initiate the dispute resolution process provided by Local Rule 37-1 et
                                                     26
                                                        seq. Any discovery motion must strictly comply with the procedures set forth in Local
                                                     27
                                                     28 Rules 37-1, 37-2, and 37-3 and the Court’s Scheduling Order. Any challenged items

                                                                                                      7
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 8 of 14 Page ID #:739




                                                      1 shall continue to be treated as confidential and subject to this Protective Order until such
                                                      2
                                                          time as this Court rules that the items are not entitled to confidential treatment.
                                                      3
                                                                17.    Neither plaintiff(s) nor defendant(s) or their respective counsel, experts, or
                                                      4
                                                      5 other persons retained by them to assist in the preparation of this action shall under any
                                                      6
                                                          circumstances, sell, offer for sale, advertise, or publicize the contents of confidential
                                                      7
                                                      8 information.
                                                      9         18.    The parties further stipulate that the inadvertent production of privileged
                                                     10
                                                          material shall be protected and governed as follows:
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                                       a.     Production of any document that, prior to production, was subject
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13 to any applicable Privilege shall not constitute waiver of the Privilege, provided that the
                              SUITE 2100




                                                     14
                                                          parties comply with the provisions of this Order.
                                                     15
                                                     16                b.     The production of documents in this action shall be governed by

                                                     17 Federal Rules of Civil Procedure regarding the inadvertent production of material
                                                     18
                                                          protected by the attorney-client privilege, the work product doctrine, or any other
                                                     19
                                                     20 privilege or protection from disclosure recognized under applicable law (“Privileged
                                                     21 Material”).
                                                     22
                                                                       c.     The procedure set forth below is intended to provide the producing
                                                     23
                                                     24 party or any other party purporting to hold a privilege with an efficient method for
                                                     25 retrieving or “clawing back” inadvertently produced or distributed Privileged Material.
                                                     26
                                                        If a producing party, or any other party purporting to hold a privilege, has a good faith
                                                     27
                                                     28 belief that Privileged Material has been inadvertently produced or distributed to a third

                                                                                                       8
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                               Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 9 of 14 Page ID #:740




                                                      1 party in connection with any dispute involving the parties, and notifies the person or
                                                      2
                                                          entity that received the inadvertently disclosed Privileged Material, then, consistent with
                                                      3
                                                          Federal Rules of Civil Procedure, the inadvertent production of Privileged Material shall
                                                      4
                                                      5 not be deemed a waiver as to any privilege over the inadvertently disclosed material or
                                                      6
                                                          information or any other material or information over which the producing party may
                                                      7
                                                      8 claim a privilege or protection from disclosure.
                                                      9                d.     Upon a party’s discovery that Privileged Material has been
                                                     10
                                                          produced or disseminated to any person, the receiving party shall provide the party
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 prompt written notice, not to exceed thirty (30) days of from discovery of the inadvertent
                       333 SOUTH GRAND AVENUE




                                                     13 disclosure.
                              SUITE 2100




                                                     14
                                                                       e.     Upon receipt of a written notice claiming that a document is or
                                                     15
                                                     16 includes Privileged Material, all persons or entities receiving the notice shall promptly:
                                                     17                       (i)    Use reasonable efforts to destroy or sequester all copies of the
                                                     18
                                                          inadvertently produced documents or material in their possession, custody, or control
                                                     19
                                                     20 and notify the producing party, or any other party purporting to hold a privilege, that
                                                     21 they have done so; and
                                                     22
                                                                              (ii)   Take reasonable steps to retrieve and destroy or sequester the
                                                     23
                                                     24 inadvertently produced documents or material from other persons, if any, to whom such
                                                     25 documents or material have been provided consistent with Federal Rules of Civil
                                                     26
                                                        Procedure, and notify the producing party that they have done so.
                                                     27
                                                     28

                                                                                                      9
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                            Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 10 of 14 Page ID #:741




                                                      1                f.     To the extent a receiving party disputes the claim of privilege or
                                                      2
                                                          work-product protection (the “disputing party”), the disputing party shall notify the
                                                      3
                                                          producing party, or any other party purporting to hold a privilege, of its position in
                                                      4
                                                      5 writing (a “Dispute Notification”). Within seven (7) days of receiving the Dispute
                                                      6
                                                          Notification, the producing party, or any other party purporting to hold a privilege, shall
                                                      7
                                                      8 either withdraw its claim of privilege or confer with the disputing party in an effort to
                                                      9 resolve their disagreement. If no such resolution is reached, the disputing party may
                                                     10
                                                          apply to the Court for a ruling on the producing party’s claim of privilege. In arguing
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 issues concerning protection for material claimed to constitute Privileged Material, no
                       333 SOUTH GRAND AVENUE




                                                     13 party shall assert as a basis for the relief it seeks (including if a receiving party seeks a
                              SUITE 2100




                                                     14
                                                          ruling that the disclosed information was never privileged) the fact or circumstance that
                                                     15
                                                     16 such documents have already been inadvertently produced in the Litigation.
                                                     17                g.     If, during a deposition, a party claims that a document being used in
                                                     18
                                                          the deposition (e.g., marked as an exhibit, shown to the witness, or made the subject of
                                                     19
                                                     20 examination) is subject to privilege or work-product protection, it may at its sole election
                                                     21 (i) allow the document to be used in the deposition without waiver of its claim of
                                                     22
                                                          privilege or work-product protection or (ii) consistent with Federal Rule of Civil
                                                     23
                                                     24 Procedure 30, instruct the witness not to answer questions concerning the document
                                                     25 pending a prompt resolution of any disagreement concerning the document’s privileged
                                                     26
                                                        or work-product protected status. Until the dispute is resolved, all parties shall treat the
                                                     27
                                                     28 transcript of such deposition as confidential.

                                                                                                      10
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                            Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 11 of 14 Page ID #:742




                                                     1          19.     By agreeing to this Order, the parties shall not be deemed to have waived
                                                     2
                                                          any objection available to them in response to any discovery.
                                                     3
                                                                20.     This Order is without prejudice to the right of any party to seek its
                                                     4
                                                     5 modification or amendment by further order of this Court or by the parties’ agreement
                                                     6
                                                          in writing.
                                                     7
                                                     8          21.     Nothing in this Order shall be construed to grant either party to this action

                                                     9 the right to file any document or anything under seal without the approval of this Court.
                                                     10
                                                          Such approval shall be obtained through a good cause hearing before this Court.
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13 IT IS SO ORDERED.
                              SUITE 2100




                                                     14
                                                     15           July 22, 2020
                                                          Dated: ________________
                                                     16                                                    HON. PAUL L. ABRAMS
                                                                                                           Chief United States Magistrate Judge
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                      11
                                                                             STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                            Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 12 of 14 Page ID #:743




                                                      1        IT IS SO STIPULATED.
                                                      2
                                                      3 DATED: July , 2020                diDONATO LAW CENTER
                                                      4
                                                      5
                                                                                          By:
                                                      6
                                                                                                PETER R. diDONATO,
                                                      7                                         Attorney for Plaintiffs
                                                      8
                                                          DATED: July 21, 2020            DYKEMA GOSSETT LLP
                                                      9
                                                     10
                                                     11
                                                                                          By:
                     LOS ANGELES, CALIFORNIA 90071




                                                                                                      /s/ Derek S. Whitefield
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12                                         DEREK S. WHITEFIELD
                                                     13                                         ANUM AMIN
                              SUITE 2100




                                                                                                Attorneys for Defendant, FCA US LLC
                                                     14
                                                     15
                                                     16 DATED: July 21, 2020              THE LAW OFFICES OF ALEX CRAIGIE
                                                     17
                                                     18
                                                     19                                   By:         /s/ Alex Craigie
                                                                                                ALEX CRAIGIE
                                                     20                                         Attorney for KEY SAFETY SYSTEMS,
                                                     21                                         INC., D/B/A JOYSON SAFETY
                                                                                                SYSTEMS F/K/A BREED
                                                     22                                         TECHNOLOGIES, INC.
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                12
                                                                         STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                            Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 13 of 14 Page ID #:744




                                                     1 DATED: July 21, 2020            DINSMORE & SHOHL LLP
                                                     2
                                                     3
                                                                                       By:         /s/ Dillon D.Chen
                                                     4
                                                                                             CHRISTOPHER LYON
                                                     5                                       DILLON D. CHEN
                                                     6                                       Attorney for METHODE ELECTRONICS,
                                                                                             INC
                                                     7
                                                     8
                                                     9
                                                     10
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13
                              SUITE 2100




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                             13
                                                                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
                                            Case 2:19-cv-10744-MWF-PLA Document 63 Filed 07/22/20 Page 14 of 14 Page ID #:745




                                                      1                                      EXHIBIT "A"
                                                      2                                WRITTEN ASSURANCE
                                                      3 STATE OF CALIFORNIA
                                                      4 LOS ANGELES COUNTY
                                                      5         I, ____________________________, hereby attest to my understanding that
                                                      6 information or documents designated confidential are provided to me pursuant to the
                                                      7 terms     and    conditions    and    restrictions   of    the   Protective    Order    of
                                                      8 ______________________, 20__, in Ebtesam Ibrahim v. FCA US LLC, that I have
                                                      9 been given a copy of and have read the Protective Order and understand its terms. I
                                                     10 further agree that I shall not disclose to others, except in accordance with that
                                                     11 Protective Order, such information or documents including notes or other
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 memorandum or writings regarding information contained in them, and that such
                                                     13 information or documents shall be used only for the purposes of the legal proceeding
                              SUITE 2100




                                                     14 in which they are produced. I further agree and attest to my understanding that my
                                                     15 obligation to honor the confidentiality of such information or documents will continue
                                                     16 even after the termination of the legal proceeding. I further agree and attest to my
                                                     17 understanding that, in the event that I fail to abide by the terms of the Protective Order,
                                                     18 I may be subject to sanctions, including sanctions by way of contempt of court,
                                                     19 imposed by the Court for such a failure. Further, I agree to subject myself to the
                                                     20 jurisdiction of the United States District Court, Central District of California, Western
                                                     21 Division in and for any contempt proceeding or other appropriate sanctions as the
                                                     22 Court may deem proper for a violation of the Court's Protective Order.
                                                     23
                                                     24 ___________________________________
                                                     25 Subscribed and sworn to before me this __________ day of ____________, 201__.
                                                     26
                                                        ___________________________________
                                                     27 NOTARY PUBLIC
                                                                                  Respectfully submitted,
                                                     28

                                                                                                     14
                                                                            STIPULATED PROTECTIVE ORDER RE: CONFIDENTIALITY
